At the
outset, allow me, on behalf of the people and
Government of Togo and on my own behalf, to extend
our warmest congratulations to you, Sir, on your
election to the presidency of the General Assembly at
its sixtieth session. I also assure you of the support and
cooperation of the Togolese delegation, confident as I
am that your experience and outstanding qualities will
prove to be a major asset in ensuring that our work at
this session will be commensurate with the great stakes
and global challenges that we must meet together.
I also convey to your predecessor, Mr. Jean Ping,
our deep appreciation for the immense work he
undertook with marvellous enthusiasm throughout his
mandate. With commitment and insight, the qualities of
a seasoned diplomat in service to his country, Gabon,
and to Africa, he effectively guided the work of the
preceding session, including the debates held in recent
days on the Millennium Development Goals.
I also take this opportunity to pay vibrant tribute
to the Secretary-General, our brother Kofi Annan,
whose commitment to the United Nations and to the
great causes and noble ideals it embodies has allowed
us to register critical progress in improving the quality
and effectiveness of the United Nations operations. I
pledge him my country's full support in the ongoing
mission we have entrusted to him, which he has carried
out with competence, serenity, resolve and humanism.
The United Nations is now at a crossroads. The
challenges that continue to face the world - in
particular the ongoing conflicts that are ravaging many
countries and regions around the world; the pandemics,
floods and natural disasters; the terrible dangers that
threaten the environment and the ecosystem; famine in
various places, particularly in Africa, caused by
drought and climate change; and the growing gulf
between the wealthy countries and those afflicted by
underdevelopment - require greater solidarity, the
urgent reform of our Organization, and the adaptation
of its bodies and operations to the new international
context.
My country, Togo, will therefore firmly support
the United Nations reform process, as outlined in the
report of the High-level Panel on Threats, Challenges
and Change, entitled "A more secure world: our shared
responsibility" (A/59/565). Indeed, we absolutely must
reaffirm certain fundamental principles and ideals that
guided the founding fathers of the United Nations. We
must devise strategies and working methods that are
bolder and better adapted to the scope and seriousness
of problems that cannot be effectively resolved except
in the framework of this Organization, a symbol of
solidarity and brotherhood among States and peoples.
We need to pursue and step up our fight against
poverty and hunger, the lack of education, gender
inequality, child mortality, disease, environmental
degradation, and devastating and lethal conflicts.
I take this opportunity, on behalf of the
Government and people of Togo, to convey our deep
gratitude and thanks to the community of States
represented here for its many expressions of support
and sympathy for our country after the unexpected
29

demise of President Gnassingbé Eyadema and in the
context of Togo's difficulties in the wake of his death.
Very fortunately, Togo has emerged from that
period of unrest and instability. Calm and serenity now
reign and promise a new era of hope for our country. In
fact, in spite of the tension and violence that marked
the electoral process, Togo has continued since then to
make tangible progress in peacefully reorganizing its
social and political life. The representatives of all
political persuasions and civil society have together
established a Government of national unity. Moreover,
in accordance with our desire for openness and
dialogue, we have launched consultations with the
Togolese political class and civil society in order to
reach a broad consensus and mobilization in managing
the process of national reconciliation and in efforts to
ensure the return and reintegration of refugees. The
consultations also mark the onset of a political
dialogue that will allow us, through joint effort, to
agree on electoral reform, the reorganization of
regulatory bodies and institutions, and the stages and
schedule of legislative elections.
Safeguarding human rights and fundamental
freedoms, enshrining the values and practices of
democracy, and strengthening the rule of law and good
governance are at the heart of the 22 commitments that
my country approved on 14 April 2004 with the
European Union. They are also at the very core of our
action and of the demands and expectations of my
fellow citizens. Immediately following the
establishment of the Government, we therefore adopted
bold measures and initiatives in various sectors.
A special independent national commission of
inquiry was created to investigate the violence and
vandalism committed during the electoral process.
Similarly, Togolese authorities at all levels have fully
cooperated with the United Nations fact-find mission
mandated to look into the violence and allegations of
human rights violations committed between 5 February
and 5 May 2005. The mission's conclusions and
recommendations, which I believe will be useful and
promising, will be considered in a spirit of open-
mindedness and with a view to correcting potential
areas of weakness so that we may never again
experience acts of violence in future elections in Togo.
In an effort to restore calm and reduce tension, all
persons detained for their suspected involvement and
responsibility in acts of violence, atrocities, pillaging
of property and ransacking of buildings during the
elections have been released. Also, with a view to
strengthening citizens' confidence in the Republic's
institutions, we have just launched a wide-ranging
programme to reform the justice system.
Today, we reaffirm that democracy spurs the
harmonious and sustainable socio-economic
development of Togo. In that respect, effectiveness and
transparency in the management of the affairs of the
capital and respect for human rights are important
responsibilities of the Government of Togo.
However, it is clear that the young democracy of
Togo needs the international community's support in
order to help democracy to take firm root and to
strengthen peace and stability in West Africa. I take
this opportunity to express once again the gratitude of
the people of Togo to the African Union and the
Economic Community of West African States for their
assistance to Togo during such a crucial period.
Building a State where the rule of law prevails is
a long-term effort; it is achieved gradually and requires
consolidation at each step. That is true for all great
democracies. I therefore call on all our development
partners to support Togo in its steadfast and
irreversible march towards a democratic, law-based
State in which all Togolese can fully exercise their
fundamental rights and can act, think and create in
complete freedom.
In conclusion, I would like to underline once
again the merits of international solidarity, in particular
between the prosperous countries and the developing
countries. In fact, we live in an increasingly
interdependent world that faces multiple threats and
challenges. Those threats spare no State, large or small,
and make it imperative that we take coordinated and
united action, in particular in those situations that
jeopardize international peace and security.
Africa, in particular, remains a zone of conflicts
and instability, and this exacerbates the feelings of
helplessness and distress among our peoples. We
welcome the engagement and the support of the
international community, in particular in Cote d'Ivoire,
the Horn of Africa and the Great Lakes region.
We welcome encouraging signs in the peace
process in Burundi. However, we call on the United
Nations and the international community to remain
vigilant and active in helping the brotherly people of
the Democratic Republic of the Congo, whose country
30

is moving towards stability and the completion of its
electoral process.
Cote d'Ivoire must quickly return to the path of
peace and harmony in order to pursue a leading role in
the efforts for political and economic integration in
West Africa.
But we believe that it would be wise to take
timely action to address the causes of those conflicts,
rather than intervene at a later date to deal with the
often devastating consequences. We should therefore
reflect together on how to address the root causes of
those situations.
That leads me to make two suggestions for the
Assembly to ponder.
First, regarding institutions, Africa must put in
place democratic institutions of a new kind, founded on
the value of dialogue and the ongoing search for
compromise and consensus, closer to our tradition of
discussion than to the imposition of the majority
decision.
Second, we need to strengthen the management
capabilities of States whose administration is still weak
in order to improve the quality and the effectiveness of
the public and administrative services, thus putting the
State at the service of its citizens.
I hope that our Organization will strengthen its
action to make national administrations more effective
and more accessible for citizens. By doing so, the
United Nations would further realize its vocation as an
irreplaceable forum for dialogue and solidarity in the
service of humanity, the well-being of peoples and the
maintenance of international peace and security.